./




     OFFICE   OF THE ATTORNEY    GENlhAL   OF TEXAS
                        AUSTIN
‘776
Xmmnble        &nrb         Oawlsum, Jb.,           Dlwutw,        Pegs 3


 --.
       sunset,        end    nighttlm.     shsll     well    at asy othw
       hmr.




       spsoirlhB.wa Mist. vlth mlp.st to peAe.trlsn.
       OY 0th~ eara   w by ~0n    0r e+m~    OP bisa,-
       v8y aon&~ons; end speed shallbe"&0 eontrolled
       88 msy be neouswy to araidooll$dl.ng with 8ny
       pwsen, whl8le,  w OtheY oaweymee sn OP snter-
       ln8tlos~hi$hva~ln.ompliancretit.B3.sgalre~
       80e88.3tdth0LZlrtJ0rsU.~~8t3A8t0~etw0~.
            ?9t18 StateRl@nmy Caulssien slmllhave
       theiwe~.ndmahwi~upom~ba.i.ufin
                   ali4tnrtiltcr
                              lnv..tl@ti-oa,
                                           to detelp-
       s!!?zi%      the nuxlmml,wa.onuble end prodant


       h0meibero~              # Aot, takag inbo uon-
       siaer8tionthe width md dcaditiola 0r the pave-
       -t and 0th~ 0-ati308        02k8wb porti01~0r
       saldhighw asvellssthsastbltrsfflathere-
       Oh 5!hfdLYerthe       8tnt.IiQkv.~casris.lon
       8hm       bt8m             end    rir   th     r0t8    0r   8       8d   at
                                                                       E   8.   nto
                         I.uulmm hexanbef0.e set iOrth
       ln this Aut end shell dsolwe the wxlmme, rsuuma-
       able uxt prudent qmed llmla thereat by iprcwer
       arde~     0r    ta     00tw88bk3        gnt*nd        OP    it8 swim*,
       .ll$h   rate 0r md             shsll     beu0.a       erfeoltve          and
       qj@mt@e  at mAdpo%at                    Qa .aoidhi.ghv.~.llbva
       8ppropr%stesqp8 gmug                     mbioe   thereor 8m
       ersotsdunder ths ords~ or ths Cossrissioa
                                              at
       sttshintsmaotion OI?'po.twi0r th. hQway.
                                                                  599



Bmewble    Bomw Barrinn, Jr., Dtreutor,?age 5




      ~0~79i0r~~diC0d8                     0fta8hrk0r30~88,
lplg :.u snoabd no       seed u maso all Be..260 Aot.  of
the 431r4bgl.laL,      E&J;, Page 545;sd 1*. oaptionedthe
Aot mwTA .*sr~3aw8r
      . *&,,&
     ~'.
                 @sndlng ASMole 791 of tlk Pansi
            Codep;wrldimsthat~otlon 8,orW
            biole 827A, of the Aot. of 1929, 4l.t
            Ln~slatwe, 2nd W.lad Session,ma                             -.-
           .72,.,@apSer 42, as aasn&edby the Aa~s
            .rl~x,42aslLegi.l.tlu.,Ra~
            ~Silan        age   go7, chsptw 2a2, nlat-        ;         ,
            zng oe-kw8pe.d of'rsotooY.h%ol..,
            w     pot:~iy t0 ru0    trol8 w
            al?iwrnbi.18. oP.nt.~ c the f%sa
     :.    :depwmtkt 0r ant bay, tanr OP
            vlllsgaresposdinsto o.ll.,nw te
            :paliae'pdral.or physisisnssnd/aP
            ubulsn8e. ee.DQndlugta emrgenay
            oalls;end proridingthat lmorpweted
             oities      snd towns my by o.dgmoo..g-
            ilatethespeador.Ilbluw
            dealwhg         en w.rgeney*       ’




          "8eatlan1. wta mai0       793 0r the bd
     Code so 88 to h.sesftePr~~sdas rfonav8*
            * ‘Artiale
                    79l.  8eotlon8, or A&ala 8&A,
     of   thy A&Sor 1929, 41st &sgislsture,Snd Oslled
     session, Peg0 72, Qhaptor42, aa muendedW the
                                         .’




I&osabIe    Ykmw Cwrisea,         h.,         obnotw;      Page 6




            kr tha a...       of caua.         Ye uamll,       101 vex. 574, llo
s;w,42g,th0        ~QWWS~OUP*~~~A                  mtd.w~i~         0ff80t8kr~
it roe   tmadw8t~sn.         she    aawt        uidc

            "a + 9,     The    qwB.tbrl        is,   hea*y*~raglg$~
    ’ repeslsd by mxb.eqwat sbtut..?
     sag   seotlon0r the bat last oited %8 88                   r033w8:      pxki
     m8   83td pa8        0r &VB        ia    -0t  uith         th0 p~0timi~1
     oi this ht    we      hereby       repealed.‘.Lou.         1905,  P. 166;




     hvs amaa    that tha Loglelaturehad Inamlndthat
     8o.'.thing
              lra.to bo repaold, the 'eo'lrt.
                                            w1l.lba
i ..-
        782
Rww8ble mslw 2awl.w,          so., l2lwewm, Pqe g

law In row         at the 8Ws of the ~eege of an Aot.   speasa Y.
mm&le~, 1Q Pes. 443, l@C 8. W. 5971 Cole v. State,106 Ta.
47a, l?O a. tL.1036.
                WIMtheob&orules,inmlndaawefulstudyorAc-




mngeney w tin0 of peril vhem Urea or tae praservatf02i        0r
pope*   we at stake, tha ragulatlw 0r 'speedmust yield       to
she urgenayO? the oocfi.ion.
                a tab008800r ttur   P, 8th   0fw08tvbginia (c.

          shouldhavstbs rightof.uarat intwueotions,
pmlsstrcirar
wmhbldnettobe                       toahdwal&flowwhows
pumtZngawhl6le         tlfu-~trenrportisg                          .
lntoXtoa** lfQuw. mm ,oour$
                          said1




        rwm8n  gaug to 8 rb or peaoe orfhtrs pursu;
        S.ngaridzula,but it aarthlnly twuldnot hma
        k*n Intended that pedb8t~lans rt street f&or-
        seotiomsshouldhaw gbm rightor way over suah
        rfrema or 0rriaw8,   or thetrtm      cr offiaers
        tmdo~aw2ial~tan80~        &otildbe lfmltodtos
        speed or tventy rive tiles,  OP requiredto slw
        dovn at i.utwswtions   so as to hew thatr tohtolee
        u?wlerooatrol.&a& a uonntrwtion would randw
784




      . _..